—In an action to recover damages for breach of contract, the defendant Lawrence Healthcare Administrative Services, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Donovan, J.), entered June 16, 1995, as denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is granted, the complaint is dismissed insofar as it is asserted against the appellant, and the action is severed as to the remaining defendants.
The plaintiff hospital, as assignee of any health benefits payable to an employee of the defendant Town of Greenburgh for the treatment of that employee’s stepdaughter, commenced this action against, among others, the defendant Lawrence Healthcare Administrative Services, Inc. (hereinafter LHC). The complaint alleged that LHC breached its contractual obligation to pay the full cost of the treatment pursuant to the Town of Greenburgh Employee Health Benefit Plan (hereinafter the Plan). LHC moved for summary judgment, and the Supreme Court denied the motion. We reverse.
LHC correctly contends that it made a prima facie showing of entitlement to judgment as a matter of law (see, Alvarez v Prospect Hosp., 68 NY2d 320), inasmuch as its submission of a copy of the text of the Plan, the Administrative Service Agreement between LHC and the Town, and the affidavits of the Town Comptroller and the president of LHC demonstrate that only the Town, and not LHC, had the authority and obligation to determine whether claims should be approved and paid under the Plan. The plaintiff failed to demonstrate the existence of a genuine triable issue of fact in opposition to the motion (see, Zuckerman v City of New York, 49 NY2d 557). In this regard, we note that the correspondence and other documents in the record do not indicate that LHC either assumed or held itself out as assuming the obligations of the Town under the Plan.
The plaintiffs remaining arguments are either improperly raised for the first time on appeal (see, Orellano v Samples Tire Equip. & Supply Corp., 110 AD2d 757) or without merit.
Thompson, J. P., Joy, Krausman and Florio, JJ., concur.